Title: From John Adams to Samuel L. Knapp, 26 January 1822
From: Adams, John
To: Knapp, Samuel L.



Sir—
Montezillo Janry 26th 1822

I have too long neglected to acknowledge my thanks for yor volum of Biography—I am well pleased with the general spirit of this work, and the style is agreeable—I am glad to see so many circumstances preserved of the history and Characters of several Men illustrious in their time—but you have omitted many Names once important at our bar and in our Courts of Justice—for example John Avering once Attorny Genal for the province and a Competitor for the favor of the public in the management of causes, with Read, Griesley, Trowbridge Bollan, Paul Dudley and Shirley—You have omitted the two Auchmutys, father and son, and Shirley himself—who struggled several years at the Bar of the County of Suffolk, and lived with his family in this town of Quincy in the house, now with the sign of the golden Ball opposite the Meeting House—Here he buried two of his Children in the Epicopal Church yard and here he lived untill his wife returned from England with his commission as Governor of this Province—You  have omitted Bollan who married Shirleys daughter and who afterwards was agent for this province—You have omitted Samuel Quincy, Josiah Quincy Jun—nay you have omitted Judge Paine and Chief Justice Dana—The latter, as a Statesman, a member of Congress, and a foreign Minister, and especially as chief justice was an able and faithful Servant to his Country—As a lawyer he was equal to any Man of his Age—in no degree inferior to his successor in office—Chief Justice Parsons—You have omitted Dexter and Pynchon of Salem & Chipman of Marble Head Worthington of Springfield Hawly of Northampton Putman of Do—I hope you will pursue your re White of Taunton, Daniel Leonard of Norton and William Brown of Salem, & Wyer and Bradbury of Falmouth and Farnham of Newbury Port Lincoln of Worcester and Simeon & Caleb Strong of Hampshire—
I hope you will continue your researches into the history of these Characters, and describe them as well as you have those already printed—I thank you Sir for the present of the Volume, and am your obliged friend / and humble Servant
John Adams